Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Informalities
The Specification and claim 1 is objected to because of the following informalities:
In par 21, “a central processor" 130 should be “a processor.” See fig 1: CPU 144; Processor 130.
Therefore, in claim 1, “a central processor" should be “a processor.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of U.S. Patent No. 10250464B2 and claim(s) 1-6 of U.S. Patent No. 10826800B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1 of US10250464B2 (reference patent) and claim(s) 1-2 of US10826800B2 (reference patent) has each element of claim(s) 1 of the examined application. The claim language in the reference patent is narrower than the claim language in the examined application. Therefore the patent claim anticipates the application claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalal et al. (US20130318280A1).

Dalal discloses: 
1. A system to monitor the performance of one or more flows on a packet network, said system comprising: 
a memory comprising a plurality of instructions and a plurality of associated data; (par 81: write data stored in a buffer memory)

a centralized arbiter (506) accessing said memory to trigger a central processor (508; 608i) process one or more of said plurality of instructions and one or more of said plurality of associated data; (fig 5-7; par 81: offload processor 508 can process write data stored in a buffer memory of the processor module 500, with accesses being arbitrated by arbiter logic 506; par 68: arbiter logic 506 can arbitrate access to the buffer memory; par 60)

wherein said one or more instructions generate a packet to be inserted in one of said flows. (par 105: The packets can be directed for processing by either a host processor module 606 c or an offload processor 608 i based on the classification logic and schematics employed by I/O device 602.)

2. The system of claim 1 in which said processor is implemented as a field programmable gate array (FPGA). (par 42)

Claim(s) 4-5 is/are rejected as being the method implemented by the system of claim(s) 1-2, and is/are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (US20130318280A1) in view of Van Hoof (EP 2432170 A1).

Dalal discloses:
3. The system of claim 1 further comprising 
However, Dalal does not explicitly disclose, while Van Hoof teaches:
a shaping bucket debited to control the amount of packets generated. (par 33)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine data packets of Dalal with a data packet flow of Van Hoof. One of ordinary skill in the art would have been motivated to do so in order to optimize the allocation of bandwidth. (Van Hoof: par 33)

Claim(s) 6 is/are rejected as being the method implemented by the system of claim(s) 3, and is/are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113